Citation Nr: 1110864	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to May 30, 2002, for the grant of service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel











INTRODUCTION

The Veteran had active service from August 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, granted service connection for paranoid schizophrenia, assigning a 100 percent disability rating effective as of May 30, 2002.  The Veteran expressed disagreement with the effective date of the award of service connection and perfected a substantive appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Appeal To Board Of Veterans' Appeals (VA Form 9) received in October  2009, the Veteran indicated that he wished to be scheduled for a hearing before a Veterans Law Judge of the Board at the RO.  The Veteran was then scheduled to appear at a Travel Board Hearing to be held at the RO on January 27, 2011.  Prior to the date of the scheduled hearing, by letter dated in January 2011, the Veteran  requested that the hearing be rescheduled.

In March 2011, the Board granted a motion to have the requested Travel Board hearing rescheduled.  Accordingly, in order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded for an appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board at the RO, in accordance with applicable law.

Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.  The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND is to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


